DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
1.	Applicant’s arguments filed on 07/28/2021 regarding claims 1-17 in the remarks are fully considered but not persuasive.


(A) 35 U.S.C. 103 rejection of claims 1, 2, 5, 10, 11 and 14 (i.e. Lopez (US PG Pub. No. 2014/0044089) in view of Brown (US PG Pub. No. 2006/0140251) and further in view of Higuchi (US PG Pub. No. 2012/0082023).
(i)	Applicant argues that the previously applied prior art Brown fail to teach the limitation(s) of “the plurality of data is split into a plurality of zones and wherein a different waveform is applied in each zone of the plurality of zones” since the Office Action fail to provide any rationale for why the prior art’s parallel data sub-streams could be considered equivalent to the “plurality of zones” as claimed (please see page 7 under argument(s) and remarks).
(i)	(Response)	According to applicant’s specification, ONLY paragraph [0039] attempts to provide support for the above limitation(s). For convenience, below is the cited paragraph [0039] of applicant’s specification with much emphasis on the bolded text(s):
[0039] In an embodiment, the communication system 100 performs multiplexing of different waveforms from different users, in downlink. The communication system 100 is configured with GPO system 102 with BPSK to be applied to one group of users to The plurality of user's data, also referred as frame, is split into multiple zones, where a different waveform may be applied in each zone. The zones may be configured in at least one of statically and dynamically. The communication system 100 may inform the users about the zone configuration in a broadcast channel. The different zones may use same or different numerology, such as but not limited to subcarrier width, CP length, and the like.
	As evident from the above paragraph, there is no special definition for said “zone(s)”; however, a careful look at the bolded text(s) appears to mean that the plurality of user’s data is split into multiple parts (read as said zone(s)) and different waveforms are applied to the respective parts. Examiner appreciates applicant’s attempt to provide several definitions for the word “zone” according to the “Webster” dictionary (please see 7-8 of applicant’s arguments and remarks) and even from the provided handful of definitions, it is evident that one possible definition of zone has to do with either a section/area of an entity. When referring to paragraph [0039] of applicant’s specification and if one were to rely on the definition(s) of the dictionary, each of the split data could be construed as said zone since it is a section or a part of a data. In other words, according to definitions “b” and “b(1)” of the “Webster” dictionary as provided by applicant (please see page 7 under arguments and remarks), a zone could mean a section of an area. Since the specification has not provided a clear definition of what said “zone” is, several interpretation(s) of the limitation(s) is/are possible. As such, if the data is split into multiple zones (as recited in paragraph [0039]), then one reasonable interpretation of zone would be one of the plurality of split data, which is addressed in figure 1 and paragraph [0040] of Brown. 




Response to Amendments
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 5, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US PG Pub. No. 2014/0044089) in view of Brown (US PG Pub. No. 2006/0140251) and further in view of Higuchi (US PG Pub. No. 2012/0082023).
As per claim 1:
Lopez teaches a method of generating a waveform in a communication network (see paragraphs [0005]-[0006], teaches a method of generating and transmitting data signal), the method comprising:
multiplexing, by a communication system 100, a plurality of data associated with a plurality of users, to generate multiplexed data (see Figure 2, in the modulated system, two data sequences (an) and (bn) associated with user 1 and user 2 are received from modulators 20A and 20B respectively and fed to the “map to AQPSK symbols 22”. The “map to AQPSK symbols 22” combines the data sequence (an) and (bn) as un and thus a multiplexed data);
performing a rotation operation, by the communication system 100, on the multiplexed data to produce a rotated data (see Figure 2, the data sequence un is then forwarded to rotation block (π/2) 24).
Lopez does not teach wherein the plurality of data is split into a plurality of zones, and wherein a different waveform is applied in each zone of the plurality of zones.
wherein the plurality of data is split into a plurality of zones (see Figure 1, paragraph [0040], transmitter 10 includes input data conversion means 135 for converting the input data stream 110 into Q>1 parallel data sub-streams. Note: Examiner is construing the Q>1 parallel data sub-streams as said “plurality of zones”), and wherein a different waveform is applied in each zone of the plurality of zones (see Figure 1, paragraph [0040], the transmitter 10 also includes a waveform generating means 160 for generating carrier waveform exp(iωq(t)) for each of the Q parallel data sub-streams, each of the carrier waveforms having a different hopping carrier frequency ωq(t)=2πfq(t) at every moment in time. Figure 1 shows exp(ωo,m) and exp(ωQ-1,m) as examples of the waveforms applied to some of the data sub-streams).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the application of waveforms to the respective data sub-streams (as disclosed in Brown) into Lopez as a way of having different hopping carrier frequency at a moment in time (please see paragraph [0040] of Brown). Therefore, by applying waveforms associated with multiple frequency-hopping sub-bands, an efficient an adaptive utilization of available radio bands with increased robustness to interference could be achieved (please see paragraph [0012] of Brown).
The combination of Lopez and Brown does not explicitly teach transforming, by the communication system 100, the rotated data using Fourier transform to produce transformed data;
mapping, by the communication system 100, the transformed data with a predefined number of subcarriers to produce a mapped data sequence;
and processing, by the communication system 100, the mapped data sequence to generate the waveform.
Higuchi teaches transforming, by the communication system 100, the rotated data using Fourier transform to produce transformed data (see Figure 11, paragraph [0090], discloses DFT coding 133 transforms the symbol sequence upon receipt from the phase rotation section 133);
mapping, by the communication system 100, the transformed data with a predefined number of subcarriers to produce a mapped data sequence (see Figure 11, paragraph [0090], the transformed sequence is sent to a mapping section 134. The mapping section 134 maps the multiplexed spread symbol to a single carrier comprised of consecutive subcarriers);
and processing, by the communication system 100, the mapped data sequence to generate the waveform (see Figure 11, the multiplexed symbol is then sent from the mapping section 135 to IFFT 136 and CP addition 137 before transmission).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application (as disclosed in Higuchi) to incorporate the processing components (such as mapping section, IFFT and CP) into both Lopez and Brown as a way of enabling the receiver to perform maximum likelihood detection of the received signal (please see paragraph [0047] of Higuchi). Therefore, implementing such components helps both the transmission and reception apparatus to high frequency diversity effect (please see paragraph [0008] of Higuchi).
As per claim 2:
Lopez in view of Brown and further in view of Higuchi teaches the method as claimed in claim 1, wherein each of the plurality of data is one of a binary phase shift keying (BPSK) sequence and quadrature phase shift keying (QPSK) sequence (Lopez, see paragraph [0064], the data sequences from the respective users could be modulated by BPSK and AQPSK).
	As per claim 5:
Lopez in view of Brown and further in view of Higuchi teaches the method as claimed in claim 1, wherein each of the plurality of data, associated with the plurality of users, is modulated using one of binary phase shift keying (BPSK) and quadrature phase shift keying (QPSK) modulation (Lopez, see paragraph [0064], the data sequences from the respective users could be modulated by BPSK and AQPSK).
As per claim 10:
Lopez teaches a communication system 100 to generate a waveform in a communication network (see Figure 2, modulator system), the system comprising:
at least one transceiver (see Figures 2, 5, 7 and 9, RF antenna), configured to perform at least one of receiving a plurality of data from a transmitter, and transmitting a generated waveform to a destination (see Figures 2, 5 and 19, paragraphs [0054], [0063], after modulating data symbols associated with a plurality of users, the modulated data symbols are transmitted via the RF antenna to the respective mobile devices);
a multiplexer, coupled with the at least one transceiver (see Figure 2, “map to AQPSK symbols 22”), configured to multiplex a plurality of data associated with a plurality of users and generate multiplexed data data (see Figure 2, in the modulated system, two data sequences (an) and (bn) associated with user 1 and user 2 are received from modulators 20A and 20B respectively and fed to the “map to AQPSK symbols 22”. The “map to AQPSK symbols 22” combines the data sequence (an) and (bn) as un and thus a multiplexed data);
a memory (see paragraph [0046], discloses a computer-readable memory);
and a processor, communicatively coupled to the memory (see paragraph [0046], also discloses a processor for executing instructions stored in said computer-readable memory), configured to:
perform a rotation operation on the multiplexed data to produce a rotated data (see Figure 4, the data sequence cn is then forwarded to rotation block (π/2) 407).
Lopez does not teach wherein the plurality of data is split into a plurality of zones, and wherein a different waveform is applied in each zone of the plurality of zones.
 Brown teaches wherein the plurality of data is split into a plurality of zones (see Figure 1, paragraph [0040], transmitter 10 includes input data conversion means 135 for converting the input data stream 110 into Q>1 parallel data sub-streams. Note: Examiner is construing the Q>1 parallel data sub-streams as said “plurality of zones”), and wherein a different waveform is applied in each zone of the plurality of zones (see Figure 1, paragraph [0040], the transmitter 10 also includes a waveform generating means 160 for generating carrier waveform exp(iωq(t)) for each of the Q parallel data sub-streams, each of the carrier waveforms having a different hopping carrier frequency ωq(t)=2πfq(t) at every moment in time. Figure 1 shows exp(ωo,m) and exp(ωQ-1,m) as examples of the waveforms applied to some of the data sub-streams).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the application of waveforms to the respective data sub-streams (as disclosed in Brown) into Lopez as a way of having different hopping carrier frequency at a moment in time (please see paragraph [0040] of Brown). Therefore, by applying waveforms associated with multiple frequency-hopping sub-bands, an 
The combination of Lopez and Brown does not clearly teach transform the rotated data using Fourier transform to produce transformed data;
map the transformed data using a predefined number of subcarriers to produce a mapped data sequence;
and process the mapped data sequence to generate a waveform.
Higuchi teaches transform the rotated data using Fourier transform to produce transformed data (see Figure 11, paragraph [0090], discloses DFT coding 133 transforms the symbol sequence upon receipt from the phase rotation section 133);
map the transformed data using a predefined number of subcarriers to produce a mapped data sequence (see Figure 11, paragraph [0090], the transformed sequence is sent to a mapping section 134. The mapping section 134 maps the multiplexed spread symbol to a single carrier comprised of consecutive subcarriers);
and process the mapped data sequence to generate a waveform (see Figure 11, the multiplexed symbol is then sent from the mapping section 135 to IFFT 136 and CP addition 137 before transmission).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application (as disclosed in Higuchi) to incorporate the processing components (such as mapping section, IFFT and CP) into both Lopez and Brown as a way of enabling the receiver to perform maximum likelihood detection of the received signal (please see paragraph [0047] of Higuchi). Therefore, implementing such components helps both the transmission and reception apparatus to high frequency diversity effect (please see paragraph 
	Claim 11 is rejected in the same scope as claim 2.
	Claim 14 is rejected in the same scope as claim 5.

4.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Brown and further in view of Higuchi and Hwang (US PG Pub. No. 2015/0049711).
As per claim 6:
Lopez in view of Brown and further in view of Higuchi teaches the method as claimed in claim 1 with the exception of:
wherein the rotation operation performed is a constellation rotation, to rotate each of the plurality of data by 90 degrees.
Hwang teaches wherein the rotation operation performed is a constellation rotation, to rotate each of the plurality of data by 90 degrees (see paragraph [0204], each constellation is rotated by any multiple of 90 degrees).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the modulation technique as disclosed in Hwang into Lopez, Brown and Higuchi. The motivation for doing so would be to make the capacities and the average powers of the real and imaginary components to be equal to each other (please see paragraph [0204] of Hwang).
Claim 15 is rejected in the same scope as claim 6. 

s 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Brown and further in view of Higuchi and Wu (US PG Pub. No. 2013/0034054).
As per claim 8:
Lopez in view of Brown and further in view of Higuchi teaches the method as claimed in claim 1 with the exception of:
wherein processing the mapped data sequence to generate a waveform comprising:
performing an inverse discrete Fourier transform (IDFT) on the mapped data sequence to generate mapped data sequence;
 and performing at least one of transmit block selection operation, addition of cyclic prefix, addition of cyclic suffix, windowing, windowing with overlap and add operation, and frequency shifting on the mapped data sequence, to generate the waveform.
Wu teaches wherein processing the mapped data sequence to generate a waveform comprising:
performing an inverse discrete Fourier transform (IDFT) on the mapped data sequence to generate mapped data sequence (see paragraphs [0042], [0063], discloses performing IDFT after mapping the symbols to the subcarriers);
and performing at least one of transmit block selection operation, addition of cyclic prefix, addition of cyclic suffix, windowing, windowing with overlap and add operation, and frequency shifting on the mapped data sequence, to generate the waveform (see paragraph [0042], in addition to performing IDFT operation on the precoded signals, a plurality of cyclic prefix symbols are added in front of the IDFT precoded symbols).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Wu into Lopez, Brown and 
	Claim 16 is rejected in the same scope as claim 8.


6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Brown and further in view of Higuchi and Walker (US PG Pub. No. 2005/0111581).
As per claim 9:
Lopez in view of Brown and further in view of Higuchi teaches the method as claimed in claim 1 with the exception of:
wherein the generated waveform is converted from digital form to analog form.
Walker teaches wherein the generated waveform is converted from digital form to analog form (see Figure 8, paragraphs [0057]-[0059], after using encoders 812 and 814 to generate digital bits 822 and 824 respectively, the non-uniform 8-PSK modulator 810 generates I and Q components of analog signal from the received digital bits 822 and 824).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Walker into Lopez, Brown and Higuchi. The motivation for doing so would be to increase the amount of data to be transmitted (please see paragraph [0007] of Walker).

7.	Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Brown and further in view of Higuchi and Qu (US PG Pub. No. 2018/0191423)
As per claim 3:
the method as claimed in claim 1, wherein each of the plurality of data, associated with the plurality of users, is modulated using binary phase shift keying (BPSK) modulation (Lopez, see paragraph [0064], the data sequences from the respective users could be modulated by BPSK and AQPSK).
The combination of Lopez, Brown and Higuchi fail to clearly teach wherein the generated waveform comprises an optimized peak to average power ratio (PAPR).
Qu teaches wherein the generated waveform comprises an optimized peak to average power ratio (PAPR) (see paragraphs [0173], [0176], discloses the time domain sequence comprises a low peak-to average power ratio).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the modulation scheme (as disclosed in Qu) into Lopez, Brown and Higuchi as a way of achieving a relatively good peak to average ratio (please see paragraph [0177] of Qu). Therefore implementing the modulation technique improves uplink transmission performance (please see paragraph [0005] of Qu).
As per claim 4:
Lopez in view of Brown and further in view of Higuchi teaches the method as claimed in claim 1, wherein each of the plurality of data, associated with the plurality of users, is modulated using quadrature phase shift keying (QPSK) modulation (Lopez, see paragraph [0064], the data sequences from the respective users could be modulated by BPSK and AQPSK).
The combination of Lopez, Brown and Higuchi does not clearly teach wherein the generated waveform comprises an optimized peak to average power ratio (PAPR).
wherein the generated waveform comprises an optimized peak to average power ratio (PAPR) (see paragraphs [0173], [0176], discloses the time domain sequence comprises a low peak-to average power ratio).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the modulation scheme (as disclosed in Qu) into Lopez, Brown and Higuchi as a way of achieving a relatively good peak to average ratio (please see paragraph [0177] of Qu). Therefore implementing the modulation technique improves uplink transmission performance (please see paragraph [0005] of Qu).
Claim 12 is rejected in the same scope as claim 3.
Claim 13 is rejected in the same scope as claim 4.



8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Brown and further in view of Higuchi, Hwang and Beidas (US PG Pub. No. 2015/0280757).
	As per claim 7:
	Lopez in view of Brown and further in view of Higuchi and Hwang teaches the method as claim in claim 6 with the exception of:
	wherein the constellation rotation operation on each of the plurality of input data produces a corresponding 180/Q phase difference between each successive data associated with the plurality of data, wherein Q is a size of modulation alphabet.
	Beidas teaches wherein the constellation rotation operation on each of the plurality of input data produces a corresponding 180/Q phase difference between each successive data associated with the plurality of data, wherein Q is a size of modulation alphabet (see paragraph [0030], suggests generating each symbol as π/M-MPSK so as to avoid phase transitions of 180 between adjacent symbols that are experienced with standard MPSK. M is the order or modulation or the alphabet size, please see paragraph [0027] as explicitly defined).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the generation of symbols as π/M-MPSK so as to avoid phase transitions of 180 degrees (please see paragraph [0027] of Beidas) into Lopez, Brown, Higuchi and Hwang. Therefore, generating symbols this way helps to mitigate nonlinear distortion as well as improve power and spectral efficiencies (please see paragraph [0003] of Beidas).

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Brown and further in view of Higuchi and Beidas (US PG Pub. No. 2015/0280757).
	As per claim 17:
	Lopez in view of Brown and further in view of Higuchi teaches the system as claimed in claim 10 with the exception of:
	wherein the processor is configured to rotate each of the plurality of data to produce a corresponding 180/Q phase difference between each successive data associated with the plurality of data, wherein Q is size of modulation alphabet.
	Beidas teaches wherein the processor is configured to rotate each of the plurality of data to produce a corresponding 180/Q phase difference between each successive data associated with the plurality of data, wherein Q is size of modulation alphabet (see paragraph [0030], suggests generating each symbol as π/M-MPSK so as to avoid phase 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the generation of symbols as π/M-MPSK so as to avoid phase transitions of 180 degrees (please see paragraph [0027] of Beidas) into Lopez, Brown and Higuchi. Therefore, generating symbols this way helps to mitigate nonlinear distortion as well as improve power and spectral efficiencies (please see paragraph [0003] of Beidas).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474


/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474